COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                               NO. 2-08-389-CV


ROBERT T. CLIFTON, RAQUEL                                          APPELLANTS
GUTIERREZ BRYSON, RICHARD D.
JORDAN, AND MICHAEL SUTTON

                                        V.

JENNIFER WALTERS IN HER                                                APPELLEE
OFFICIAL CAPACITY AS CITY
SECRETARY FOR THE CITY OF
DENTON, TEXAS

                                    ------------

         FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                                   OPINION

                                    ------------

                                I. INTRODUCTION

      In six issues, Appellants Robert T. Clifton, Raquel Gutierrez Bryson,

Richard D. Jordan, and Michael Sutton, pro se, appeal the trial court’s judgment

dismissing their claims against Appellee Jennifer Walters in her official capacity
as City Secretary for the City of Denton, Texas, and declaring Clifton a

vexatious litigant. We will affirm.

                   II. F ACTUAL AND P ROCEDURAL B ACKGROUND

      On March 31, 2008, Clifton delivered a letter to Walters, Denton’s City

Secretary, expressing that Mark Burroughs, Perry McNeill, and Mary Jo “Pete”

Kamp were ineligible for election to the Denton City Council in any municipal

general election. The following day, Clifton filed his original petition, seeking

a declaratory judgment clarifying article 2.01(c) of the Denton City Charter and

“finding” that Burroughs, McNeill, and Kamp were ineligible for election to the

city council. 1 Clifton also sought to enjoin Walters from placing the names of

Burroughs, McNeill, and Kamp on the ballot for the May 10, 2008 election and

to enjoin them from “forever filing for any elective office” on the city council

because each had “been previously elected to three consecutive two-year terms

on the Denton City Council.”

      On April 11, 2008, Clifton filed a first amended petition, which named

Gutierrez Bryson, Jordan, Sutton, and Justin Bell as additional plaintiffs but did

not amend any of the allegations for declaratory and injunctive relief pleaded in



      1
        According to the original petition, article 2.01(c) states that “[a]ll
members of the council and the mayor shall be elected for two-year terms and
shall not be eligible for election to more than three (3) consecutive two year
terms . . . .”

                                        2
the original petition. The amended petition alleged that all of the plaintiffs have

standing because they are citizens of Texas, residents of Denton County and

Denton, voters, and taxpayers. It further alleged that Sutton and Bell have

standing for the additional reason that they were candidates in the May 10,

2008 election. 2

        Walters filed a motion to dismiss Appellants’ claims for want of

jurisdiction, arguing in part that Clifton, Gutierrez Bryson, and Jordan do not

have standing as citizens to seek declaratory relief. Walters also sought rule of

civil procedure 13 sanctions against Clifton, and she moved pursuant to civil

practice and remedies code section 11.051 to declare Clifton a vexatious

litigant. 3    On April 21, 2008, the trial court denied Appellants’ request for

injunctive relief.     Thereafter, Walters filed her first supplemental motion to

dismiss Appellants’ claims for want of jurisdiction, arguing that Sutton and Bell

lacked standing to seek a declaratory judgment because neither prevailed in his

respective race and neither contested the election results. Appellants filed an

“Objection Without Waiver and Motion to Strike Defendant’s First Supplemental




        2
       Sutton was a candidate for Place 5 on the city council, and Bell was
a candidate for Mayor of Denton.
        3
             Appellants did not file a response to Walters’s motion to dismiss.

                                           3
Motion to Dismiss for Want of Jurisdiction and Original Answer; and, for

Sanctions” in response to Walters’s supplemental motion to dismiss. 4

      On September 5, 2008, the trial court conducted a hearing on Walters’s

motions to dismiss for want of jurisdiction. 5 With the exception of Sutton’s and

Bell’s claims seeking a declaratory judgment clarifying article 2.01(c) of the

Denton City Charter, the trial court granted Walters’s motions to dismiss for

want of jurisdiction.   The trial court subsequently granted Bell’s notice of

nonsuit and, after reconsidering its earlier ruling on Walters’s motions to

dismiss, dismissed Sutton’s claims as moot. After a hearing, the trial court

denied Walters’s request for sanctions but declared Clifton a vexatious litigant.

This appeal followed.

                                  III. S TANDING

      In their first issue, Appellants argue that the trial court erred by granting

Walters’s motions to dismiss for want of jurisdiction on the ground that they

each lack standing to sue Walters. Appellants argue that they have standing

because they are citizens of Texas, residents of Denton, registered voters, and

taxpayers and because “two of the plaintiffs were candidates for office for the


      4
       Appellants sought sanctions on the              ground    that   Walters’s
supplemental motion to dismiss was frivolous.
      5
        The trial court allowed Appellants to introduce evidence at the hearing
in response to Walters’s motions.

                                        4
May 10, 2008, general election for city council.” Appellants cite Williams v.

Lara, 52 S.W.3d 171 (Tex. 2001), in support of their taxpayer-standing

argument and argue that they have standing as taxpayers to sue “to stop and

prevent illegal spending by the City of Denton.”

      Walters’s motions to dismiss for want of jurisdiction are pleas to the trial

court’s subject matter jurisdiction. A plea to the jurisdiction is a dilatory plea,

the purpose of which is to defeat a cause of action without regard to whether

the claims asserted have merit. Bland ISD v. Blue, 34 S.W.3d 547, 554 (Tex.

2000). Whether the trial court has subject matter jurisdiction is a question of

law that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 226 (Tex. 2004). The plaintiff has the burden to plead facts

affirmatively showing that the trial court has jurisdiction. Tex. Ass’n of Bus.

v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993). If a plea to the

jurisdiction challenges the existence of jurisdictional facts, as in this case, we

consider relevant evidence submitted by the parties when necessary to resolve

the jurisdictional issues raised. See Bland, 34 S.W.3d at 555; Cox v. Perry,

138 S.W.3d 515, 517 (Tex. App.—Fort Worth 2004, no pet.). We take as true

all evidence favorable to the nonmovant and indulge every reasonable inference

and resolve any doubts in the nonmovant’s favor. Miranda, 133 S.W.3d at

228. If the relevant evidence is undisputed or fails to raise a fact question on

                                        5
the jurisdictional issue, the trial court rules on the plea to the jurisdiction as a

matter of law. Id.; Bland, 34 S.W.3d at 555.

         Standing is a component of subject matter jurisdiction. Tex. Ass’n of

Bus., 852 S.W.2d at 445. If a party lacks standing to bring an action, the trial

court lacks subject matter jurisdiction to hear the case. Id. at 444–45; Town

of Fairview v. Lawler, 252 S.W.3d 853, 855 (Tex. App.—Dallas 2008, no pet.).

If a court lacks subject matter jurisdiction in a particular case, then it lacks

authority to decide that case. M.D. Anderson Cancer Ctr. v. Novak, 52 S.W.3d
704, 708 (Tex. 2001); Tex. Ass’n of Bus., 852 S.W.2d at 443 (reasoning that

subject matter jurisdiction is essential to the authority of a court to decide

case).

         Generally, unless standing is conferred by statute, a plaintiff must

demonstrate that he possesses an interest in a conflict distinct from that of the

general public, such that the defendant’s actions have caused the plaintiff some

particular injury. Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984); SCI Tex.

Funeral Servs., Inc. v. Hijar, 214 S.W.3d 148, 153–54 (Tex. App.—El Paso

2007, pet. denied).       Regarding a voter suing over an alleged ineligible

candidate, our case law has consistently held that a voter having no special

interest cannot bring a lawsuit seeking the removal of an ineligible candidate

from the ballot. See, e.g., Brimer v. Maxwell, 265 S.W.3d 926, 928 (Tex.

                                         6
App.—Dallas 2008, no pet.); In re Jones, 978 S.W.2d 648, 651 (Tex.

App.—Amarillo 1998, orig. proceeding [mand. denied]); see also Allen v. Fisher,

118 Tex. 38, 41, 9 S.W.2d 731, 732 (1928).               “No Texas court has ever

recognized that a plaintiff’s status as a voter, without more, confers standing

to challenge the lawfulness of governmental acts.” Brown v. Todd, 53 S.W.3d
297, 302 (Tex. 2001); Yett v. Cook, 115 Tex. 205, 218, 281 S.W. 837, 841

(1926) (reasoning that in the absence of a statute authorizing the suit, “there

can be no doubt that in Texas an action relating to elections or other matters

of law enforcement, not involving questions of taxation or unlawful expenditure

of public funds, cannot be maintained by a relator or plaintiff whose interest is

only that of the public generally”).

      In this case, as voters, citizens of Texas, and residents of Denton,

Appellants lacked standing to challenge Burroughs’s, McNeill’s, and Kamp’s

eligibility for election to the city council. See Brimer, 265 S.W.3d at 928;

Jones, 978 S.W.2d 648, 651; see also Allen, 9 S.W.2d at 732. As for their

argument that they each have standing because two of the plaintiffs (Sutton

and Bell) were candidates in the May 2008 election, Appellants set forth no

argument, analysis, or citation to relevant authorities to support this contention.

The   single-sentence    argument      is   therefore   inadequately   briefed   and,

accordingly, waived. See Tex. R. App. P. 38.1(i) (requiring brief to contain a

                                            7
clear and concise argument for the contentions made with appropriate citations

to authorities); Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279,

284 (Tex. 1994) (discussing “long-standing rule” that issue may be waived due

to inadequate briefing). To the extent Appellants mean to argue by this single

sentence that Sutton—as opposed to the other Appellants—has standing to sue

because he—unlike the other Appellants—was a candidate in the May 10, 2008

election, this argument is also waived because Appellants provide no supporting

analysis or argument. See Tex. R. App. P. 38.1(i).

      Regarding Appellants’ taxpayer-standing argument, through a judicially-

created exception to the particularized injury requirement, a taxpayer has

standing “to sue in equity to enjoin the illegal expenditure of public funds, even

without showing a distinct injury.” Bland, 34 S.W.3d at 556. Taxpayers in

Texas thus generally have standing to enjoin the illegal expenditure of public

funds and need not demonstrate a particularized injury. Williams, 52 S.W.3d

at 179. Implicit in this rule are two requirements: (1) that the plaintiff is a

taxpayer and (2) that public funds are expended on the allegedly illegal activity.

Id. Underpinning these limitations is the realization that governments cannot

operate if every citizen who concludes that a public official has abused his

discretion is granted the right to come into court and bring such official’s public

acts under judicial review. Id. at 180 (citing Bland, 34 S.W.3d at 555).

                                        8
      Here, Walters introduced and the trial court admitted a copy of Ordinance

No. 2008-103, the ordinance canvassing the returns and declaring the results

of the May 10, 2008 election. It states in relevant part as follows:

      The City Council finds and declares that the May 10, 2008 regular
      municipal election was duly ordered for the purpose of electing two
      council members to Places 5 and 6, and a Mayor to Place 7; that
      proper notice of said election was duly given and election officials
      appointed; that the election was duly held and the returns of the
      election officials have been delivered to the Council, all in
      accordance with the laws of the State of Texas and the Charter
      and ordinances of the City of Denton. [Emphasis added.]

Appellants alleged in their amended petition that they seek declaratory relief to

stop “unconstitutional and illegal activities by” Walters.     The alleged illegal

activity referred to is Walters’s “allowance and inclusion of ineligible candidates

on a general election ballot.” Aside from this allegation, which is based on

Appellants’ position that the City Charter prohibited Burroughs, McNeill, and

Kamp from seeking election to the city council in the May 10, 2008 election,

Appellants made no showing in response to Walters’s plea that they were suing

to enjoin the illegal expenditure of public funds. Appellants did not appeal the

trial court’s denial of their request for injunctive relief, and their remaining

claims seeking declaratory relief involve a dispute over the interpretation of part

of the Denton City Charter. Appellants’ opinion that Burroughs, McNeill, and

Kamp were ineligible for election does not mean that the election itself or



                                        9
Walters’s ministerial duty of reviewing candidate applications for inclusion on

the ballot were activities on which public funds were illegally expended; these

activities, which were “all [conducted] in accordance with the laws of the State

of Texas,” according to Ordinance No. 2008-103, would have taken place

regardless of the dispute over the provision in the City Charter—the lawsuit was

not filed until April 1, 2008, approximately forty days before the May 10, 2008

election, and the case was not set for trial until September 2008, months after

the May 10, 2008 election. See Tex. Elec. Code Ann. § 145.004 (Vernon

2003) (stating that a candidate’s entitlement to a place on the ballot or to a

certificate of election is not affected by a judicial determination that the

candidate is ineligible until a judgment declaring the candidate to be ineligible

becomes final), § 145.094(a) (Vernon Supp. 2009) (stating that the name of

a candidate shall be omitted from the ballot if the candidate is declared ineligible

before 5 p.m. of the second day before the beginning of early voting by

personal appearance, before 5 p.m. of the 53rd day before election day, or

before 5 p.m. of the 67th day before election day, depending on the

applicability of sections 145.092(a), 145.092(b), or 145.092(f)). Accordingly,

Appellants do not have standing as taxpayers. See Williams, 52 S.W.3d at

179–80.




                                        10
      We hold that the trial court did not err by granting Walters’s motions to

dismiss for want of jurisdiction. We overrule Appellants’ first issue. Having

overruled Appellants’ first issue, we need not address their second, third,

fourth, and fifth issues, which are issues subsumed by the first issue. 6 See

Tex. R. App. P. 47.1.

                             IV. V EXATIOUS L ITIGANT

      In their sixth issue, Appellants challenge the trial court’s order declaring

Clifton a vexatious litigant. 7 Clifton does not argue that the evidence is legally

and factually insufficient to support the trial court’s order. Instead, he asserts

numerous arguments complaining of alleged constitutional violations resulting

from the trial court’s order declaring him a vexatious litigant. Specifically, he

contends that the vexatious litigant statute is unconstitutional because it denies

him due process under the Fourteenth Amendment to the United States



      6
        Appellants argue in these issues that “[t]his case is a suit for office;
not an election contest”; that “[t]he City Charter for the City of Denton limits
the number of consecutive elections an individual may be elected to the city
council”; that “[t]he City Secretary’s actions pertaining to the applications of
three individuals for a place on the May 10, 2008, general election ballot for
city council was an abuse of discretion”; and that “[t]he District Court’s action,
or inaction, in this case was a result of the court’s confusion as to whether or
not this case was a civil suit or an election contest.”
      7
        The order declares only Clifton a vexatious litigant, not all of the
Appellants. We therefore construe this issue as a challenge by Clifton, not all
of the Appellants, to the order declaring him a vexatious litigant.

                                        11
Constitution, denies him equal protection, denies him access to court, does not

“further any compelling state interest,” violates the First and Eighth

Amendments to the United States Constitution, is a bill of attainder, is

“unconstitutionally    overbroad,”    and    is   an   “invitation   to   ‘invidious

discrimination.’”

      Chapter 11 of the civil practice and remedies code contains the

legislature’s plan for dealing with vexatious litigants—persons who abuse the

legal system by filing numerous, frivolous lawsuits. Tex. Civ. Prac. & Rem.

Code Ann. §§ 11.001–.104 (Vernon 2002). The statute provides in part that

on or before the ninetieth day after the date the defendant files an original

answer or makes a special appearance, the defendant may move for an order

declaring the plaintiff a vexatious litigant and requiring the plaintiff to furnish

security. Id. § 11.051. Section 11.054 provides as follows:

             A court may find a plaintiff a vexatious litigant if the
      defendant shows that there is not a reasonable probability that the
      plaintiff will prevail in the litigation against the defendant and that:

            (1) the plaintiff, in the seven-year period immediately
      preceding the date the defendant makes the motion under Section
      11.051, has commenced, prosecuted, or maintained in propria
      persona at least five litigations other than in a small claims court
      that have been:

                    (A) finally determined adversely to the plaintiff;




                                        12
                      (B) permitted to remain pending at least two years
                      without having been brought to trial or hearing; or

                      (C) determined by a trial or appellate court to be
                      frivolous or groundless under state or federal laws or
                      rules of procedure;

                (2) after a litigation has been finally determined against the
         plaintiff, the plaintiff repeatedly relitigates or attempts to relitigate,
         in propria persona, either:

                      (A) the validity of the determination against the same
                      defendant as to whom the litigation was finally
                      determined; or

                      (B) the cause of action, claim, controversy, or any of
                      the issues of fact or law determined or concluded by
                      the final determination against the same defendant as
                      to whom the litigation was finally determined; or

                (3) the plaintiff has previously been declared to be a
         vexatious litigant by a state or federal court in an action or
         proceeding based on the same or substantially similar facts,
         transition, or occurrence.

Id. § 11.054.

         Clifton’s arguments that chapter 11 denies him equal protection and

access to court are unpersuasive. See Leonard v. Abbott, 171 S.W.3d 451,

457–58 (Tex. App.—Austin 2005, pet. denied) (reasoning that chapter 11 did

not implicate appellant’s right to equal protection and did not violate the Texas

constitution’s open courts provision). We overrule this part of Clifton’s sixth

issue.



                                            13
      A bill of attainder is “a law that legislatively determines guilt and inflicts

punishment upon an identifiable individual without provision of the protections

of a judicial trial.” Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 468, 97
S. Ct. 2777, 2803 (1977). Chapter 11 does not involve punishment. Thus,

it is not a bill of attainder. See, e.g., Johnson v. Davis, 178 S.W.3d 230, 240

(Tex. App.—Houston [14th Dist.] 2005, pet. denied). We overrule this part of

Clifton’s sixth issue.

      The Eighth Amendment to the United States Constitution forbids, among

other things, extreme sentences that are grossly disproportionate to the crime.

Ewing v. California, 538 U.S. 11, 23, 123 S. Ct. 1179, 1187 (2003). Chapter

11 does not involve punishment. We overrule this part of Clifton’s sixth issue.

      The Fourteenth Amendment to the United States Constitution provides

that “[no] State shall . . . deprive any person of life, liberty, or property, without

due process of law.”      U.S. Const. amend. XIV, § 1.         This “require[s] that

deprivation of life, liberty or property by adjudication be preceded by notice and

opportunity for hearing appropriate to the nature of the case.”             Logan v.

Zimmerman Brush Co., 455 U.S. 422, 428, 102 S. Ct. 1148, 1153 (1982);

Boddie v. Connecticut, 401 U.S. 371, 380, 91 S. Ct. 780, 787 (1971)

(concluding that “restriction on litigants’ use of established adjudicatory

procedures denies due process when such restriction is “the equivalent of

                                         14
denying them an opportunity to be heard upon their claimed right[s]”). A cause

of action is a species of property protected by the due process clause of the

Fourteenth Amendment. Logan, 455 U.S. at 428, 102 S. Ct. at 1154. Here,

Clifton complains of chapter 11’s requirement that a vexatious litigant obtain

permission by a local administrative judge to file litigation if a prefiling order has

previously been entered, see Tex. Civ. Prac. & Rem. Code Ann. § 11.102, but

the record does not show that he has been denied permission from a local

administrative judge to file a claim.          Also, courts have described the

legislature’s intent in enacting chapter 11 as a balancing of individual Texans’

rights to access their court system against the public’s interest in protecting

defendants from individuals who abuse that system. Drake v. Andrews, 294
S.W.3d 370, 373 (Tex. App.—Dallas 2009, pet. filed). In light of this, Clifton

has not met his burden of demonstrating that obtaining permission to file

litigation is “the equivalent of denying [him] an opportunity to be heard,” thus

violating due process. See Boddie, 401 U.S. at 380, 91 S. Ct. at 787. We

overrule this part of Clifton’s sixth issue.

      We overrule the remainder of Clifton’s arguments about the First

Amendment, “compelling state interest,” “unconstitutionally overbroad,” and

“invidious discrimination” because they are inadequately briefed. See Tex. R.

App. P. 38.1(i). We overrule the remainder of Clifton’s sixth issue.

                                         15
Va. C ONCLUSION

      Having overruled Appellants’ first and sixth issues and having determined

that we need not reach Appellants’ second, third, fourth, and fifth issues, we

affirm the trial court’s judgment.




                                           BILL MEIER
                                           JUSTICE

PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DELIVERED: January 14, 2010




                                      16